           Case 1:20-cv-01805-DAD-JLT Document 27 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12    JERIANNE KANE, et al.,                            Case No. 1:20-cv-01805-DAD-JLT

13                           Plaintiffs,                [PROPOSED] ORDER ON STIPULATION
                                                        TO CONTINUE THE MANDATORY
14    v.                                                SCHEDULING CONFERENCE AND FOR
                                                        DATE FOR SUBMISSION OF THE JOINT
15    IXIA HOLDINGS, et al.,                            SCHEDULING REPORT

16                           Defendants.                (Doc. 26)

17

18            Based upon the stipulation of the parties, the Court CONTINUES the mandatory scheduling

19   conference to June 7, 2021 at 8:30 a.m. The Joint Scheduling Report shall be submitted one week prior

20   to the Mandatory Scheduling Conference.

21

22   IT IS SO ORDERED.

23         Dated:   March 3, 2021                           /s/ Jennifer L. Thurston
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26
27

28
